PER CURIAM:
Leroy Scott, Jr., a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Scott v. Wendt, No. CA-04-110-1-FPS (N.D.W. Va. filed June 15, 2005 & entered June 17, 2005); see also Yi v. Federal Bureau of Prisons, 412 F.3d 526, 534 (4th *677Cir.2005) (upholding Bureau of Prisons’ method of calculating good time credits as a reasonable interpretation of 18 U.S.C. § 3624(b)(1) (2000), and therefore entitled to deference). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED